Citation Nr: 0927172	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the lumbar vertebrae including the sacrum, right 
iliac wing and right sacroiliac joint, currently evaluated as 
40 percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
coccyx fracture.

3.  Entitlement to an initial evaluation in excess of 30 
percent for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from March 1967 until March 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.  Subsequently, the claims file 
was transferred to the RO in Cleveland, Ohio.

Further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claims for 
increased disability ratings.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran and his representative, in the substantive appeal 
and multiple written statements, assert that the Veteran's 
service-connected disabilities are worse than currently 
evaluated.  The Board acknowledges that the Veteran was most 
recently afforded a VA psychiatric examination in July 2006 
and a VA spine examination in August 2004.  Copies of the 
examination reports are associated with his claims file.  
However, the Veteran and his representative continue to 
assert that his symptoms are more severe than currently 
evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995).   In this regard, it is noted that the Court in Green 
stated that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

As such, in order to effectively evaluate the Veteran's 
service-connected major depression, residuals of a fracture 
of the lumbar vertebrae, and residuals of a coccyx fracture, 
more recent objective characterizations of the condition and 
its associated symptomatology, as well as a more recent GAF 
score related to his major depression - including an opinion 
as to the basis of the score, are required.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is 
appealing the rating for an already established service-
connected condition, his present level of disability is of 
primary concern).  See also Hart v. Mansfield, 21 Vet App 505 
(2007) (wherein the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings).  See also Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when the veteran appeals the initial 
rating assigned for his disability, just after establishing 
his entitlement to service connection for it, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the pendency of his appeal).  Therefore, 
additional VA examinations would be useful in evaluating the 
appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Additionally, a review of the claims file does not indicate 
the Veteran has received adequate VCAA notice with regard to 
his claims of entitlement to increased disability ratings.  
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   Although the 
Veteran was provided VCAA notice letters in September 2002 
and October 2005, these letters were insufficient.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the Court 
found that proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In addition, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Additionally, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that VCAA 
notice should specifically: (1) inform the claimant that to 
substantiate such a claim he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) provide general notice of the criteria 
necessary for entitlement to a higher disability rating under 
the applicable Diagnostic Code; (3) inform the claimant that 
disability ratings will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) provide examples of the types of 
medical and lay evidence relevant to establishing entitlement 
to increased compensation. 

In particular, the Board points out that the Veteran did not 
receive VCAA notice which provided to the Veteran an 
explanation of the evidence and information necessary to 
substantiate claims of entitlement to increased disability 
ratings for his service-connected fractures of the lumbar 
vertebrae and coccyx, consistent with Vazquez-Flores or 
Dingess/Hartman.  In view of the foregoing, the Board finds 
that the claims must be remanded for compliance with the VCAA 
and recent case law.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (failure by the BVA to enforce compliance 
with the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Additionally, in a January 2007 statement, the Veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board via videoconference.  The Board acknowledges that 
the Veteran was provided a hearing before the undersigned 
Veteran's Law Judge in May 2005 on the matters currently on 
appeal, and that a transcript of such testimony was 
associated with the Veteran's claims file.  The Veteran's 
most recent request for a videoconference hearing was made 
subsequent to the Board's August 2005 remand for additional 
development for the Veteran's increased disability rating 
claims.  As such, the Veteran must be afforded an opportunity 
for another Board hearing before appellate consideration of 
his appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is 
necessary to substantiate his claims of 
entitlement to increased disability 
ratings for service-connected residuals 
of fractures of the lumbar vertebrae 
including the sacrum, right iliac wing 
and right sacroiliac joint, and service-
connected residuals of a coccyx fracture, 
(b) inform him of the information and 
evidence that VA will seek to provide; 
and (c) inform him of the information and 
evidence he is expected to provide.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  

The VCAA notice should specifically: (1) 
inform the claimant that to substantiate 
such a claim he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
provide general notice of the criteria 
necessary for entitlement to a higher 
disability rating under the applicable 
Diagnostic Code; (3) inform the claimant 
that disability ratings will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (4) provide examples of the types of 
medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.

* The letter should also advise the 
Veteran that a disability rating and/or 
effective date will be assigned in the 
event of award of any benefit sought.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the Veteran for VA mental 
status examination to ascertain the 
current severity and all manifestations 
of his service-connected major 
depression.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his major 
depression.  

The examiner should also assign an Axis V 
diagnosis, Global Assessment of 
Functioning (GAF) score, consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the major depression versus other 
conditions (whether mental and/or 
physical).  If it is not possible to make 
this differentiation, please expressly 
indicate this and explain why this cannot 
be done.  

Any indications that the Veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination, should be directly 
addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.  

3.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected residuals of fractures 
of the lumbar vertebrae including the 
sacrum, right iliac wing and right 
sacroiliac joint, as well as the current 
severity and manifestations of his 
service-connected residuals of a coccyx 
fracture.  Conduct all testing and 
evaluation indicated and review the 
results of any testing prior to 
completion of the examination report.  
The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
service-connected fractures of the lumbar 
vertebrae including the sacrum, right 
iliac wing and right sacroiliac joint, as 
well as due to his service-connected 
residuals of a coccyx fracture.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
If no opinion can be rendered, an 
explanation should be set forth.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

4.  Then, the RO should readjudicate the 
Veteran's claims of entitlement to 
increased disability evaluations for his 
major depression, fractures of the lumbar 
vertebrae including the sacrum, right 
iliac wing and right sacroiliac joint, 
and residuals of a coccyx fracture, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the claims on 
appeal remain denied, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

5.  If any benefit sought on appeal 
remains outstanding, schedule the Veteran 
for a videoconference hearing before a 
Veterans Law Judge at the RO.  Notify him 
of the date, time and location of his 
hearing and place a copy of the hearing 
notice letter in his claims file.  If the 
Veteran fails to appear for such a 
scheduled hearing, or otherwise indicates 
he no longer desires such a hearing, this 
should be documented in the record.  

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the Veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




